     Case 3:17-cv-00609-B Document 55 Filed 01/30/19               Page 1 of 1 PageID 366



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TONY AND MII’S, INC., et al,                      §
                                                  §
               Plaintiffs,                        §
                                                  §
v.                                                § Civil Action No. 3:17-CV-609-B
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
               Defendant.                         §

                                              ORDER

       By electronic order of reference filed December 11, 2018 , before the Court for determination

is the United States’ Amended Emergency Motion for Protective Order Pursuant to Fed. R. Civ. P.

26 (c) and Brief , filed December 10, 2018 (doc. 43).

       An oral argument has been scheduled for Friday, February 8, 2019, at 9:00 a.m. in

courtroom 1566. Unless otherwise ordered, the motion will be determined based on the relevant

filings. No evidence will be received at the oral argument. All parties must confirm their

attendance at least two days prior to the hearing by contacting Courtroom Deputy Marie

Castañeda at (214) 753-2167. Failure to confirm or to attend the hearing without obtaining

permission of the Court will result in appropriate sanctions.

       SO ORDERED on this 30th day of January, 2019.



                                                        ___________________________________
                                                        IRMA CARRILLO RAMIREZ
                                                        UNITED STATES MAGISTRATE JUDGE
